NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                      SUPERIOR COURT OF NEW JERSEY
                                                      APPELLATE DIVISION
                                                      DOCKET NO. A-3421-17T4


IN THE MATTER OF THE ESTATE
OF WARREN D. COLLINS,
Deceased.
________________________________

                 Submitted February 5, 2019 – Decided February 13, 2019

                 Before Judges Fisher and Firko.

                 On appeal from Superior Court of New Jersey,
                 Chancery Division, Essex County, Docket No. CP-
                 0251-2017.

                 Peter Frederick Williams, Amy Fell, and Lisa
                 Fitzburgh, appellants pro se.

                 Law Office of Benjamin M. Del Vento, PA, attorneys
                 for respondent Estate of Warren D. Collins (Matthew
                 Del Vento, on the brief).

PER CURIAM

       Twelve non-charitable beneficiaries of the Estate of Warren D. Collins

received bequests in 2012 in exchange for their execution of releases and

refunding bonds.              The estate commenced this action in 2017, seeking
reimbursement from the twelve of their proportionate share of the inheritance

taxes paid by the estate to the State of New Jersey. Decedent's last will and

testament clearly burdened the bequest recipients with the obligation to pay the

death taxes attributable to the benefits received.

      The probate judge summarily determined that the estate was entitled to

the relief it sought, and three beneficiaries filed this appeal, arguing in a single

pro se brief1:

             I. APPELLANTS['] EXECUTION AND RETURN OF
             BOND DOCUMENTS, SO ESTATE MANDATED,
             OCCASIONED A 2012 ESTATE $50,000 TAX-FREE
             WILL BEQUEST PAYMENT TO COMPLETE ALL
             REQUIRED PARTY ACTS . . . WHICH ESTOPS
             LATER 2017 CLAIM DENYING AGREED
             IMMUTABLE ACTIONS!

             II. TRIAL COURT ERROR WAS BASED UPON ITS
             OWN "PHANTOM" FACTS AND ASSUMPTIONS
             NOT     SUBMITTED,  OR   ENTERED   INTO
             EVIDENCE!

             III. THE NJ ATTORNEY GENERAL LACKS
             AUTHORITY TO RENDER "A JUDICIAL
             DETERMINATION["] . . . AN ACT THAT WOULD
             SUPERCEDE THIS EXCLUSIVE POWER AND
             AUTHORITY GIVEN THE COURTS OF NEW
             JERSEY.



1
  Their first and eighth points consist only of a preface and a conclusion. We
have omitted those from this delineation and renumbered the remainder.
                                                                            A-3421-17T4
                                         2
            IV. THE DOCTRINE OF "APPORTIONMENT"
            ESPOUSED BY THE NEW JERSEY ATTORNEY
            GENERAL MAKES AN ERRONEOUS TAX
            APPLICATION ON SPECIFIC BEQUESTS PAID TO
            TESTATOR'S FRIEND AND ASSOCIATION
            BENEFICIARIES!

            V. IN 2012, THE EXECUTOR CORRECTLY
            PERFORMS TESTATOR WILL DIRECTIONS FOR
            SPECIFIC BEQUEST PAYMENTS TO DEVISEES
            AND NOW, IN 2018, IS ESTOPPED TO ASSERT
            CONTRARY ILLEGAL "TURNCOAT" CLAIMS!

            VI. ESTATE ATTORNEY ACTS ARE "QUICK AND
            LOOSE" MIS-STATING VITAL "BOND WORDING"
            AND NJ ATTORNEY GENERAL "DIRECTIVES"
            USING A "SUMMARY" HEARING TO AVOID A
            LAW REQUIRED PLENARY HEARING PROCESS!

      We find insufficient merit in these arguments to warrant discussion in a

written opinion, R. 2:11-3(e)(1)(E), and affirm substantially for the reasons set

forth by Judge Walter Koprowski, Jr., in his well-reasoned and concise written

decision.

      Affirmed.




                                                                         A-3421-17T4
                                       3